an action to recover damages predicated upon defendants’ alleged interference with certain collective bargaining agreements, the appeal is from an order of the Supreme Court, Dutchess County, dated June 27, 1977, which denied defendants’ motion to dismiss the complaint. Order affirmed, with $50 costs and disbursements. Whether the nonmember contracts were illegal, as claimed by defendants, cannot be determined from a mere reading of the complaint. Proof in that regard is required. Accordingly, liberally construed, the complaint is sufficient as a pleading. Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.